Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
Newly amended claims 2, 4-7, 9, 12, and 29-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The previously presented claims included determining subsets of rules by determining that separately grouping the plurality of rules into the first subset of the plurality of rules and the second subset of the plurality of rules will statistically decrease a number of comparisons that will be applied to each packet the firewall system encounters.  
The amended claims include determining groups based on hit probabilities of each rule as well as aggregate hit probabilities of each possible subset.  
The claims would require a burdenous new search requiring distinct keyword combinations not used when searching the previous set of claims.  Since the Examiner has provided an action on the merits to the previously presented subject matter, removal of such subject matter in favor of another species is unreasonable.  Applicant appears to have constructively abandoned the original invention by removing such subject matter from the claims.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2, 4-7, 9, 12, and 29-41 are withdrawn 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jeffrey D. Popham/Primary Examiner, Art Unit 2432